Citation Nr: 0806783	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-37 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1965 to August 1969 and from June 1971 to 
August 1989.  He died in April 2004.  The appellant is the 
surviving spouse of the deceased veteran.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The appellant initiated a notice of 
disagreement (NOD) in June 2005.  The appellant perfected her 
appeal by filing a substantive appeal (VA Form 9) in November 
2005.  

The appellant declined a Board hearing.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For reasons stated below, the Board finds that this case must 
be remanded for additional evidentiary development.

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  The veteran's death 
certificate indicates that the cause of death was "acute 
respiratory failure, due to malignant pleural effusion, due 
to adenocarcinoma of the lungs."  The appellant seeks to 
establish that the veteran presumptively incurred herbicide 
exposure during military service in Vietnam and that exposure 
ultimately caused his death.     

However, the veteran's receipt of the Vietnam Service Medal 
(VSM) and the Vietnam Campaign Medal (VCM) is the only proof 
of service in Vietnam.  There is no indication in the 
personnel records on file if the veteran actually served in 
Vietnam, as opposed to other Southeast Asian countries which 
could also qualify him for receipt of the VSM or VCM.  

A report of separation from active duty indicates that the 
veteran had "695" days of service in "Indochina or Korea."  
It must be determined when and where in that region the 
veteran actually served to accurately decide if the veteran 
is entitled to a presumption of herbicide exposure.   


Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center (NPRC) and locate all personnel 
records for the veteran and any record 
that indicates foreign military service 
by the veteran.  It is noted on a 
report of separation from active duty 
(Form DD 214-3) that the veteran had a 
period of "695 days" of Indochina or 
Korea Service since August 5, 1964.  It 
is particularly important that 
personnel records from that period be 
located, specifically any record that 
indicates when and where the veteran 
served in Indochina (i.e., Thailand, 
Cambodia, Vietnam) or Korea.  If such 
records are unavailable, the provider 
should so indicate. 

2.	When the requested development has been 
completed, the case should be reviewed 
by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant 
and her representative should be 
furnished a Supplemental Statement of 
the Case (SSOC) and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



